FILED
                                                                           United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                              Tenth Circuit

                             FOR THE TENTH CIRCUIT                               February 9, 2021
                         _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
 RODNEY CHARLES MCCULLOUGH,

       Petitioner - Appellant,

 v.                                                             No. 20-6176
                                                         (D.C. No. 5:20-CV-00772-F)
 MIKE HUNTER,                                                   (W.D. Okla.)

       Respondent - Appellee.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY *
                   _________________________________

Before TYMKOVICH, Chief Judge, KELLY and CARSON, Circuit Judges.
                 _________________________________

       Rodney McCullough, a state prisoner representing himself, seeks a certificate of

appealability (COA) to appeal the district court’s dismissal of his 28 U.S.C. § 2254

petition. 1 We deny a COA and dismiss this matter.

       In 1990, an Oklahoma jury convicted McCullough of first-degree murder, and the

trial judge sentenced him to life in prison. In 2017, McCullough challenged his sentence

in a § 2254 petition, but the district court dismissed his petition as time-barred.




       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         We construe McCullough’s pro se filings liberally without going so far as to take
on the role of his advocate. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
       McCullough needed authorization from this court to file a second or successive

§ 2254 petition in the district court. See 28 U.S.C. § 2244(b)(3)(A). Without obtaining

that authorization, however, he filed another § 2254 petition, claiming actual innocence.

The district court dismissed the petition, concluding that it lacked jurisdiction to consider

an unauthorized second or successive § 2254 petition. And it denied McCullough a

COA.

       To obtain a COA from us, McCullough must show “that jurists of reason would

find it debatable whether the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 478 (2000). But he does not dispute either (1) that this case

involves his second § 2254 petition or (2) that he did not obtain authorization to file it.

Given those two facts, no reasonable jurist could debate the district court’s decision to

dismiss the petition—the court correctly concluded that it lacked jurisdiction to address

the merits of an unauthorized second or successive § 2254 petition. See In re Cline,

531 F.3d 1249, 1251 (10th Cir. 2008) (per curiam).

       McCullough argues that the district court erred because it failed to recognize that

he had not raised his actual-innocence claim in a prior proceeding. This argument does

not cast doubt on the district court’s procedural ruling: McCullough needed authorization

to file any second or successive § 2254 petition, even one that contained a claim that he

had not previously presented. See § 2244(b)(3)(A). Because the district court’s

procedural ruling is not debatable, we need not consider McCullough’s arguments about

the merits of his actual-innocence claim.



                                              2
      We grant McCullough’s motion to proceed without prepaying fees, deny his

application for a COA, and dismiss this matter.


                                            Entered for the Court



                                            CHRISTOPHER M. WOLPERT, Clerk




                                            3